NUMBER 13-17-00571-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                           Appellant,

                                            v.

JASON LAMBRECHT,                                                               Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                        MEMORANDUM OPINION
            Before Justices Rodriguez, Longoria, and Hinojosa
                Memorandum Opinion by Justice Longoria

       This appeal was abated by this Court on July 31, 2018, to allow the trial court to

issue findings of fact and conclusions of law. Appellant, the State of Texas, by and

through its Criminal District Attorney for the 105th Judicial District of Texas, has filed a

motion for dismissal of its appeal pursuant to Rule 42.2 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.2(a). Accordingly, this case is hereby REINSTATED.

      No decision of this Court having been delivered to date, we GRANT the motion

and dismiss the appeal. Having dismissed the appeal at appellant's request, no motion

for rehearing will be entertained, and our mandate will issue forthwith. Any pending

motions are dismissed as moot.

                                                NORA L. LONGORIA
                                                Justice


Do not publish.
Tex. R. App. P. 47.2(b).


Delivered and filed the
11th day of October, 2018.




                                         2